Citation Nr: 1504063	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus type II to include as secondary to herbicide exposure.

3.  Entitlement to service connection for coronary artery disease (CAD) to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

During the course of the appeal in a November 2012 rating decision by the RO, service connection for tinnitus was granted.  As the full benefit sought on appeal was granted, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in October 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.
 
2.  The Veteran had service in the Republic of Vietnam and in Thailand, and he is presumed to have been exposed to herbicides (Agent Orange) during such service.

3.  The Veteran has a current diagnosis of diabetes mellitus type II and CAD. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).
 
2.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist 

The Veteran's claim of entitlement to service connection for bilateral hearing loss disability,  diabetes mellitus type II and CAD is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims are moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Bilateral hearing loss disability

The Veteran contends that he has bilateral hearing loss disability due to his significant noise exposure during service.  Specifically, he contends exposure from jet fighter planes and jet engine noises while in service from duties as a ground radar mechanic on flight lines.  

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss disability of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss disability cannot be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current hearing loss disability.  See September 2012 VA audiological examination.  The Veteran was also diagnosed with tinnitus; however, service connection for tinnitus was already granted in a November 2012 rating decision.

The Veteran's military occupational specialty (MOS) was warning radar repairman in the air force.  See DD-214.  His record is generally consistent with his assertions as to acoustic trauma in service, described above.  The Board notes that the RO conceded in-service noise exposure based on the Veteran's aircraft control and warning radar repairman duties.  As such, the Board finds that the Veteran was exposed to acoustic trauma during service.

The record contains both positive and negative evidence regarding a nexus between the Veteran's current hearing loss disability and service.  Service treatment records reflect the Veteran had normal hearing at his exit examination.  See July 1968 VA exit examination.  A March 2012 private audiologist provided a positive nexus opinion and rationed that the type and degree of hearing level was consistent with noise induced hearing loss.  The September 2012 VA examiner provided a negative nexus opinion and rationed that there was right ear hearing loss at entry but hearing was normal at exit.  There was no aggravation of the loss because hearing had improved in the right ear.  The left ear showed a slight progression but it was not significant.   During his 2013 Board hearing, the Veteran testified that he noticed symptoms of hearing loss that onset shortly after his return to the United States and he denied any significant occupational or recreational noise exposure post-service.  See Board hearing transcript, pg. 14, 17-19.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement of service connection for hearing loss disability is granted.

Diabetes mellitus and CAD

The Veteran essentially contends that his diabetes mellitus type II and CAD are due to exposure to Agent Orange during service in Thailand and/or Vietnam, such that presumptive service connection is warranted.  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, diabetes mellitus or hypertension, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  This final rule was published in the Federal Register.  75 Fed. Reg. 53, 202 (August 31, 2010).

For the purposes of §3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Board notes that the RO submitted a request for information and a May 2012 reply stated that it could not be verified that the Veteran had ever served in the Republic of Vietnam.  In an August 2012 memorandum, the RO issued a formal finding on a lack of information required to verify Agent Orange exposure in Vietnam.  It cited to the steps undertaken to verify whether the Veteran was likely exposed to herbicide in service.  The conclusion was that they were unable to verify that the Veteran was exposed to Agent Orange while in Vietnam.

There is, however, competent and credible evidence to establish herbicide exposure in service.

The Veteran's DD-214 reflects his military occupational specialty (MOS) was a radar repairman.  The Veteran's service performance evaluations show that he was stationed at Udorn AFB from at least June 1967 to March 1968, and that his duties included performing preventative maintenance, troubleshooting and repair on various equipment.  No trips to Vietnam were documented in the Veteran's available service records, and his awards and decorations are insufficient to establish in-country service.  Nevertheless,  during the October 2013 hearing, the Veteran testified that while in the Air Force he was stationed primarily at Udon Thani in Thailand and that he also traveled from Thailand to Vietnam for about one week in 1968 on a temporary duty for travel instruction.  See also VA form 21-526EZ.  The Veteran presented photographs to support his presence in the Republic of Vietnam.  One photograph was of the front of Tan Son Nhut Air Force Base (AFB) in Vietnam called Tan Son Nhut.  While the Veteran does not appear in the photograph, the Board having had the benefit of receiving testimony from the Veteran and inquiring about the circumstances of his service finds him to be highly credible with respect to his visitation to Tan Son Nhut AFB.  

The Veteran alternative asserted he was exposed to Agent Orange from his duties in Thailand which required him to be in close proximity, 15 to 20 yards, to the perimeter fence line which was lacking foliage.  

Resolving doubt in the Veteran's favor, this evidence establishes presumptive herbicide exposure in Vietnam during the required period for a presumption of herbicide exposure.  See 38 U.S.C.A. § 1116 & 38 C.F.R. § 3.307(a)(6) (providing for presumptive herbicide exposure for in-country service in Vietnam between January 9, 1962, and May 7, 1975).

Additionally, the evidence establishes the Veteran has diabetes mellitus type II and CAD which will be presumptively service-connected based on herbicide exposure in service.  See June 20, 2012 VA treatment record; 38 C.F.R. § 3.309(e). 

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with diabetes mellitus type II and CAD, a form of ischemic heart disease.  Accordingly, entitlement to service connection for diabetes mellitus type II and CAD is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for diabetes mellitus type II is granted.

Entitlement to service connection for CAD is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


